Opinion by
Mr. Justice Simpson,
The facts in this case are accurately stated in the opinion of the Superior Court (65 Pa. Superior Ct. 384), and need not be repeated here. Its reasoning and judgment also are correct, and but little need be added thereto, except to answer the complaints of appellant that certain of its arguments were not considered by that court, or if considered were not given due weight.
*364It may be said, however, that if the accruing yearly rent reserved in the deed from Mary Van Beil to Daniel E. Brogan, is not income, within the meaning of the Act of Congress of October 3, 1913, then no income tax was due thereon, and, appellant not having paid to or for plaintiff the whole of the annual ground rent “due and payable June 1, 1914,” either it or its land is liable for the balance thereof. On the other hand, if the accruing yearly rent is income within the meaning of the act of Congress, then, as it was agreed in the deed that the reserved rent should be paid “without any deduction, defalcation or abatement for any taxes, charges or assessments......on the yearly rent hereby and thereout reserved,” and as the grantee covenanted for himself, his heirs and assigns to “pay all taxes whatsoever that shall hereafter be laid, levied or assessed by virtue of any law whatever......on the said yearly rent,” when appellant, as his assignee, paid to the United States the normal tax thereon, it only paid that for which, in addition to the annual rent itself, its land, if not it itself, was liable; and hence it or its land is still liable to plaintiff for the balance of the ground rent claimed. We do not agree with appellant that the above-quoted provisions of the deed relate to the corpus of the rent. By their terms they relate to the “yearly rent,” which the deed itself defines as “the yearly rent or sum of $10,000.”
Nor is appellant more fortunate in its contention that judgment should be entered for it, because the covenants above quoted are the personal covenants of Daniel E. Brogan only. The case stated says that the action is a summons assumpsit sur ground rent deed, and asks the courts to decide only “Whether under the facts stated the plaintiff is entitled to recover,” in that action, the balance of $25, still unpaid. It is not necessary to determine, therefore, whether or not technically the judgment provided for should have been for one de terris only. Fol-1 owing the case stated we decide that the Superior Court was correct in holding that the plaintiffs are entitled to *365recover in this suit the unpaid balance of $25, and the counsel fee agreed upon; and hence the judgment is affirmed.